FILED
                                NOT FOR PUBLICATION                           DEC 3 2014

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


In re: PAUL DEN BESTE and MELODY                   Nos. 12-60079
DEN BESTE,                                              12-60080

                  Debtors,                         BAP Nos. 12-1087
                                                            12-1180

PAUL DEN BESTE,                                    MEMORANDUM*

                  Appellant,

  v.

MANDY POWER, DBA Judgment
Enforcement USA,

                  Appellee.


                              Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
               Hollowell, Pappas, and Markell, Bankruptcy Judges, Presiding

                               Submitted November 18, 2014**

Before:          LEAVY, FISHER, and N.R. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In these consolidated appeals, Paul Den Beste, a chapter 7 debtor, appeals

pro se from the Bankruptcy Appellate Panel’s (“BAP”) judgment affirming the

bankruptcy court’s order denying Den Beste’s motion to dismiss the adversary

proceeding and its post-trial decision that Den Beste was not entitled to a discharge

under 11 U.S.C. § 727(a)(4)(A) and (a)(2)(B). We have jurisdiction under 28

U.S.C. § 158(d). We review de novo BAP decisions, and apply the same standard

of review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      In appeal no. 12-60079, the bankruptcy court properly denied the debtors’

motion to dismiss because appellee had standing as a creditor to file an adversary

proceeding objecting to Den Beste’s discharge. See 11 U.S.C. § 727(c)(1) (creditor

may object to discharge under § 727(a)).

      In appeal no. 12-60080, the bankruptcy court did not commit clear error in

finding that the debtors knowingly and fraudulently made material false oaths

when they failed to disclose on their bankruptcy schedules numerous assets,

including their interests in vehicles, a family trust, and their lawn and garden

business, and thus it properly denied the debtors’ discharge under 11 U.S.C.

§ 727(a)(4)(A). See Retz v. Samson (In re Retz), 606 F.3d 1189, 1197-99 (9th Cir.

2010) (requirements for denying debtor a discharge under § 727(a)(4)(A)).


                                           2                            12-60079, 12-60080
      The bankruptcy court did not commit clear error in finding that the debtors’

behavior also concealed property of the estate with the intent to hinder, delay or

defraud a creditor, and hence properly denied the debtors’ discharge under 11

U.S.C. § 727(a)(2)(B). See In re Retz, 606 F.3d at 1200, 1203-04 (requirements for

denying debtor a discharge under § 727(a)(2)(B), giving great deference to

bankruptcy court’s determinations about the credibility of witnesses, and noting

that debtor’s chance for a fresh start is conditioned on full and truthful disclosure).

      We reject as unsupported by the record Den Beste’s contentions that he was

denied due process.

      Power’s motion to dismiss both appeals for failure to supply the excerpts of

record, set forth in her answering brief, is denied. See 9th Cir. R. 30-1.2.

      AFFIRMED.




                                           3                             12-60079, 12-60080